EXHIBIT 99.1 for immediate release Bryan Hunt (650) 849-5823 Essex Announces Third Quarter 2011 Earnings Results Core Funds from Operations per Diluted Share Increased 14.3% Palo Alto, California – November 2, 2011 - Essex Property Trust, Inc. (NYSE:ESS) announces its third quarter 2011 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended September 30, 2011, totaled $50.5 million or $1.43 per diluted share compared to $39.9 million, or $1.25 per diluted share for the quarter ended September 30, 2010.The Company’s FFO, excluding non-core items, totaled $50.2 million, or $1.42 per diluted share for the quarter ended September 30, 2011, which is an increase of 14.3% compared to $39.6 million or $1.24 per diluted share for the quarter ended September 30, 2010.Net income available to common stockholders for the quarter ended September 30, 2011, totaled $7.7 million or $0.23 per diluted share compared to $6.4 million, or $0.21 per diluted share for the quarter ended September 30, 2010.A reconciliation of FFO for non-core items can be found on page S-3 in the Company’s Supplemental Financial Information package. Michael J. Schall, President and Chief Executive Officer commented, “Based primarily on the strength of recent investments in apartment acquisition and development opportunities, we are increasing the midpoint of our 2011 core FFO per diluted share guidance range from $5.66 to $5.70.” Mr. Schall continued, “We are also pleased to report strong rent growth during the third quarter, as reflected by our quarterly same-property rental rate growth of 5.3% and 2.4% compared to the quarters ended September 30, 2010 and June 30, 2011, respectively. This represents the highest quarter over quarter rental rate growth since the first quarter of 2008. As stated last quarter, our strategy was to aggressively push rents during our peak leasing season, while refocusing on occupancy as we approached the end of the third quarter. We changed that strategy amid increasing economic uncertainty, delaying the recovery in occupancy until October. The benefits of higher rents and occupancy rates will be apparent in future quarters.” Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property rental rates, financial occupancies, gross revenues, operating expenses, and net operating income (“NOI”) for the quarter ended September 30, 2011 compared to September 30, 2010: Q3 2011 compared to Q3 2010 Rental Rate Occupancy Gross Revenues Operating Expenses NOI Southern California % -1.1 % Northern California % -1.5 % Seattle Metro % -1.6
